Citation Nr: 0333533	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-13 008	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from March 1941 to February 
1947 and from May 1947 to April 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

On his VA Form 9, Appeal to Board of Veterans' Appeals, 
noting that he was discharged from service due to a mental 
disorder that resulted from traumatic stress, the veteran 
said that according to 38 C.F.R. § 4.129, he should have been 
assigned a 50 percent rating effective May 1, 1951.  It is 
unclear whether the veteran is attempting to raise a claim of 
error in the July 1951 rating decision that granted service 
connection for the veteran's psychiatric disorder and 
assigned a 100 percent rating from May 2, 1951, to August 1, 
1951, followed by a 30 percent rating effective August 2, 
1951.  The Board refers this matter to the RO for 
clarification.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate the claim and notified him of what 
evidence he should provide and what evidence VA would obtain; 
in addition, the RO provided a VA examination to assist in 
substantiating the increased rating claim.  

2.  The veteran's service-connected PTSD is manifested 
nightmares, flashbacks, paranoid feelings, occasional 
auditory hallucinations, nervousness, difficulty 
concentrating and feelings of anger and sadness.  




CONCLUSION OF LAW

The criteria for a 50 percent rating for the veteran's PTSD 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in its August 2002 statement of the case, the 
RO notified the veteran of the regulations concerning 
increased rating claims and of the rating formula for mental 
disorders.  Earlier, in a letter dated in June 2001, the RO 
notified the veteran that he should submit medical evidence 
to support his claim.  The RO told him that if he provided 
release authorization and identifying information, VA would 
obtain treatment records for him, but that submission of 
private medical records was ultimately his responsibility.  
The RO notified the veteran that it had requested that the VA 
medical center in Fort Harrison, Montana, provide treatment 
records from the VA clinic in Billings, Montana.  The Board 
is satisfied that the veteran has been advised of what 
evidence he should submit and what evidence VA would obtain 
on his behalf, in accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO obtained the veteran's VA treatment records and 
records of his visits with a social worker at South Central 
Mental Health.  In addition, VA has provided the veteran with 
psychiatric examinations.  The veteran has not identified any 
other information or evidence related to his increased rating 
claim.  

It is the Board's judgment that VA has complied with the duty 
to notify the veteran of what evidence he should obtain and 
what evidence VA would obtain and that the facts relevant to 
the veteran's claim have been properly developed.  The Board 
concludes that there is no further action to be undertaken to 
comply with the provisions of the VCAA and implementing 
regulations.  Accordingly, the Board will address the merits 
of the veteran's claim.  

Background and analysis

The veteran was aboard the battleship, USS California, when 
it was attacked and sunk at Pearl Harbor, Hawaii, in December 
1941.  He went on to serve in multiple sea battles in the 
South Pacific during the remainder of World War II.  In 
October 1950, during his second period of service, the 
veteran was hospitalized at the United States Naval Hospital, 
Bethesda, Maryland, with a diagnosis of reactive depression.  
He remained hospitalized until early May 1951, and the final 
diagnosis was schizophrenic reaction.  At discharge from 
service, he was awarded a 100 percent convalescent rating 
from May 2, 1951, to August 1, 1951, followed by a 30 percent 
disability rating effective from August 2, 1951.  VA started 
paying compensation after the recoupment of severance pay the 
veteran received from the service department.  Following a 
psychiatric evaluation for VA in August 1994, the 
nomenclature of the veteran's service-connected psychiatric 
disability was changed to PTSD, and the 30 percent rating has 
been continued since then.  The RO received the current claim 
in May 2001.  At that time, the veteran stated that he was 
experiencing increased symptoms relative to his PTSD.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of similarly descriptive 
terminology by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2003).  

The medical evidence pertaining to the current appeal 
includes VA clinical records, a VA psychological examination, 
a fee-basis psychiatric examination and fee-basis clinical 
records from a mental health center.  The clinical records, 
which cover the period from March 2000 to June 2002, show 
that the veteran continued to receive medication for his 
prolonged PTSD with chronic dysthymia and that from March 
2000 to August 2000, his VA physician assigned Global 
Assessment of Functioning (GAF) scores of 60 and 70.  
Starting in September 2000 through June 2001, he consistently 
assigned a GAF score of 50, with a GAF score of 45 assigned 
at one visit.  

At the July 2001 VA examination, the veteran reported that 
his mood continued to be variable and that at times he became 
fairly depressed.  He reported continuing intrusive thoughts 
and nightmares about Pearl Harbor and at the examination 
demonstrated a fair amount of underlying irritability, 
especially when recalling the events at Pearl Harbor.  The 
veteran described his underlying mood as dysphoric, and the 
examiner said that his irritability could impact on his 
social functioning at times.  The examiner assigned a GAF 
score of 55.  

At a VA fee-basis psychiatric examination in December 2001, 
the veteran reported that he had had nightmares about Pearl 
Harbor ever since the attack on his ship.  The veteran also 
reported trouble sleeping and flashbacks to those stressful 
events.  He also reported some difficulty relating to others.  
He said he heard voices occasionally and had some paranoid 
feelings.  He was depressed and felt sad and blue and down 
due to losing shipmates.  In addition, he reported feeling 
very nervous at times and said he had trouble concentrating.  
On mental status examination, the veteran was alert and 
oriented, his mood was normal, cognitive skills were intact, 
and his energy, concentration and attention appeared OK.  The 
psychiatrist assigned a GAF score of 45-50 and recommended 
adjustment of the veteran's medications.  

Clinical records from a social worker at South Central Mental 
Health Center dated from December 2001 to June 2002 show that 
during that period the veteran continued to have daily 
flashbacks along with periodic nightmares, which the veteran 
said "tightens me up."  He relived the battles from World 
War II through flashbacks and nightmares and was "often 
shaky."  At a visit in February 2002, the veteran reported 
that his continuing PTSD symptoms had gotten worse as he had 
gotten older.  The social worker noted that the veteran had a 
good social support system of family and participated in 
social organizations.  In June 2002, the veteran reported 
that he continued to have flashbacks daily to his experience 
at Pearl Harbor.  The social worker noted this did affect the 
veteran's life, but he continued to make the most of what he 
had left and was verbal, alert, generally well kempt and 
affable.  

The General Rating Formula for Mental Disorders, which has 
been in effect since November 7, 1996, is found at 38 C.F.R. 
§ 4.130 (2003) and covers the rating criteria for Diagnostic 
Code 9411 (PTSD).  It reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

The Board observes in passing that the same formula is used 
for rating PTSD, mood disorders or any psychiatric disorder 
or combination thereof.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 is defined as symptoms that are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

The evidence outlined above shows that the veteran's service-
connected PTSD is manifested primarily by nightmares, 
flashbacks, nervousness and irritability, but that he also 
has paranoid feelings, occasional auditory hallucinations, 
difficulty concentrating and feelings of anger and sadness, 
which during the rating period have been associated with his 
service-connected psychiatric disability.  The Board notes 
that the veteran's VA treating psychiatrist assigned GAF 
scores of 60 and 70 prior to September 2000, but starting 
then and continuing through June 2001, he consistently 
assigned a GAF score of 50, with a GAF score of 45 assigned 
at one visit.  In July 2001, the VA examiner assigned a GAF 
score of 55 while the psychiatrist who examined the veteran 
in December 2001 assigned a GAF score of 45-50.  The scores 
of 60 and 70 are indicative of no more than mild symptoms, 
but scores in the range of 41 to 50 indicate serious symptoms 
or serious impairment in social, occupational or school 
functioning, and those scores predominate during the rating 
period.  

Because the veteran has met a few of the criteria indicated 
for a 50 percent rating under Diagnostic Code 9411, and 
because the overall social and industrial impairment due to 
PTSD tends toward serious (based on GAF scores), the Board 
finds that the evidence is in relative equipoise on the 
question of whether the veteran's PTSD manifested 
symptomatology that more nearly approximate the criteria for 
a 50 percent rating.  With the resolution of reasonable doubt 
in the veteran's favor, the Board finds that the schedular 
criteria for a 50 percent rating, but no higher, for service-
connected PTSD have been met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.  

A preponderance of the evidence is against a rating in excess 
of 50 percent, however, as the evidence demonstrates that the 
veteran's PTSD has not manifested occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated under 38 C.F.R. § 4.130 as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the rating assigned for the 
veteran's PTSD.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

In summary, the Board concludes that the medical and other 
evidence of record supports the veteran's claim of 
entitlement to an increased disability rating, to 50 percent, 
for his service-connected psychiatric disability.  To that 
extent, the appeal is allowed.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
criteria governing the payment of monetary awards.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



